IN THE SUPREME COURT OF THE STATE OF NEVADA


                BRANDON SHANE TALBERT,                                No. 64486
                Appellant,
                vs.                                                              FILED
                THE STATE OF NEVADA,
                Respondent.                                                      FEB 1 0 2016
                                                                                                EMAN

                                     ORDER DISMISSING APPEAL
                                                                           CtE
                                                                                    •   • 41     •   -


                                                                                   EPLITY CLERK

                            This is an appeal from a district court order dismissing
                appellant Brandon Talbert's postconviction petition for a writ of habeas
                corpus. Second Judicial District Court, Washoe County; Elliott A. Sattler,
                Judge.
                            In his petition, Talbert contended that Miller v. Alabama, 567
                U.S. , 132 S. Ct. 2455 (2012), rendered his sentence unconstitutional
                and provided him with good cause to excuse the untimely filing of his
                petition. The district court denied his petition, and Talbert appealed.
                While his appeal was pending, the Legislature enacted A.B. 267. We
                conclude that A.B. 267 provides Talbert with any relief Miller arguably
                affords as it makes him parole eligible within his lifetime.                    See
                Montgomery v. Louisiana, U .S. ,         2016 WL 280758, at *14 (Jan 25,
                2016); State v. Boston,    131 Nev., Adv. Op. 98, 363 P.3d 453 (2015).
                Accordingly, this appeal is moot, see Personhood Nevada v. Bristol, 126
                Nev., Adv. Op. 56, 245 P.3d 572, 574 (2010), and we
                              ORDER this appeal DISMISSED.




                                          Parraguirre



SUPREME COURT
                           re■C'                                                         , J.
        OF      Douglas,                                  Cherry
     NEVADA


(0) )447A
                cc:   Hon. Elliott A. Sattler, District Judge
                      Edward T. Reed
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A